Case: 1:19-cv-01741 Document #: 25-2 Filed: 03/19/19 Page 1 of 8 PageID #:522




             Exhibit C
    Case: 1:19-cv-01741 Document #: 25-2 Filed: 03/19/19 Page 2 of 8 PageID #:523




    JOINT DECLARATION IN SUPPORT OF THE MOTION OF ROBERT LANDRY
     AND KENNETH MULDERS FOR APPOINTMENT AS LEAD PLAINTIFF AND
                 APPROVAL OF SELECTION OF COUNSEL


         We, the undersigned, declare as follows, pursuant to 28 U.S.C. §1746:

         1.      We, Robert Landry (“Landry”) and Kenneth Mulders the, Chief Compliance Officer

of R N Croft Financial Group Inc. (“R N Croft” and, with Landry, the “R N Croft Financial Group”),

respectfully submit this Joint Declaration in support of our Motion for Appointment as Lead Plaintiff

and Approval of Selection of Counsel (the “Joint Declaration”) on behalf of investors in the securities

of Activision Blizzard, Inc. (“Activision” or the “Company”). We are each informed of and

understand the requirements and duties imposed by the Private Securities Litigation Reform Act of

1995 (“PSLRA”). Each of us has personal knowledge about the information in this Joint Declaration

relating to ourselves and, if called as witnesses, we each could and would testify competently thereto

(unless our knowledge is on information and belief, in which case we will so state).

         2.      I, Robert Landry, as reflected in my Certification and our Motion, suffered

substantial losses as a result of my transactions in Activision securities acquired between August 2,

2018 and January 10, 2019, both dates inclusive (the “Class Period”), and as a result of the violations

of the federal securities laws alleged in this Action. I am a sophisticated investor with approximately

40 years of experience investing in securities and am motivated to recover the losses I suffered on

my own behalf and to benefit all other members of the Class. I am currently retired, but previously

was a mortgage lender in Quebec, Canada for over 14 years. I currently reside in Lorraine, Quebec,

Canada. After due consideration, I decided to join in and seek appointment as lead plaintiff with R N

Croft.

         3.      I, Kenneth Mulders, am the Chief Compliance Officer of R N Croft and am

authorized to make this declaration on behalf of R N Croft. R N Croft, located in North York, Ontario,


                                                   1
    Case: 1:19-cv-01741 Document #: 25-2 Filed: 03/19/19 Page 3 of 8 PageID #:524




Canada, is a portfolio management company providing asset management services to financial agents

and their clients since 1993. As reflected in the Certification and Motion, R N Croft suffered

substantial losses as a result of transactions in the securities of Activision acquired during the Class

Period and as a result of the violations of the federal securities laws alleged in this Action. and is

motivated to recover the losses it suffered on its own behalf and to benefit all other members of the

Class. After due consideration, R N Croft decided to join in and seek appointment as lead plaintiff

with Robert Landry.

       4.       We are like-minded investors who both contacted and retained Levi & Korsinsky,

LLP (“Levi & Korsinsky”) to represent us in the Actions (defined below). R N Croft and Mr. Landry

believe that the allegations against Activision are meritorious and that the Class will benefit from

having highly motivated investors with substantial financial interests at stake control the Actions.

After discussing the merits of the Actions and our responsibilities as lead plaintiff under the PSLRA,

we decided to move for lead plaintiff with each other.

       5.       The R N Croft Financial Group believes that the Class will benefit from a leadership

structure that contains both an institutional investor and a sophisticated private investor. The parties

feel that their combined efforts and knowledge will better represent the Class as a whole, which is

likely made up of the same composition. Accordingly, we believe that the Actions would be better

managed by working together to ensure that the claims are litigated efficiently, vigorously, and in the

best interest of the Class. If appointed lead plaintiff, the R N Croft Financial Group’s primary goal

will be to ensure that the Class achieves the largest possible recovery.

       6.       On January 18, 2019, Mohamad Al Labade filed the first action on behalf of a Class

consisting of all persons other than Defendants who purchased or otherwise acquired Activision

Blizzard securities during the Class Period in the U.S. District Court for the Central District of



                                                   2
     Case: 1:19-cv-01741 Document #: 25-2 Filed: 03/19/19 Page 4 of 8 PageID #:525




California (the Al Labade Action”). The Al Labade Action seeks relief against Activision and other

individual defendants for violations of the Securities Exchange Act of 1934 (“Exchange Act”).

       7.        On March 7, 2019, Benjamin Sinckler commenced a nearly identical action to the Al

Labade Action asserting the same claims against the same defendants during the same Class Period

in the U.S. District Court for the Southern District of New York (the “Sinckler Action”).

       8.        On March 12, 2019, Chase Hamano commenced a nearly identical action to the Al

Labade and the Sinckler Actions asserting the same claims against the same defendants during the

same Class Period (the “Hamano Action” and with the Al Labade and Sinckler Actions, the

“Actions”).

       9.        After due consideration of the claims asserted in the Actions, we each decided that

we could maximize the potential recovery for the Class by joining together and seeking appointment

as Lead Plaintiff together. We, Robert Landry and R N Croft, contacted Levi & Korsinsky to inquire

about participating in the Actions. Through these discussions, we learned of each other’s interest in

serving as Lead Plaintiff. After realizing that we each had a significant interest in prosecuting the

Actions, we deliberated as to whether we would move together.

       10.       In connection with those deliberations, we held a joint call on March 18, 2019, to

discuss, among other things: the allegations and the strength of the claims against Defendants; a

strategy for moving forward and prosecuting the Actions and the fact that there are three actions

pending in three different courts; the role of the lead plaintiff and the lead plaintiff selection and

litigation process; the benefits that the Class would receive from the leadership of a combined lead

plaintiff; a shared desire to achieve the best possible result for the Class; our interests in prosecuting

the case in a collaborative, likeminded manner; and the actions that we will take to continue to ensure

the Class’ claims will be zealously and efficiently litigated. We ultimately agreed to join together



                                                    3
     Case: 1:19-cv-01741 Document #: 25-2 Filed: 03/19/19 Page 5 of 8 PageID #:526




with the main goal of securing the largest possible amount in any settlement or judgment to recuperate

losses suffered as a result of the unlawful course of action taken by Defendants.

       11.       We understand that the PSLRA and courts in this District appoint small groups when

they can oversee the litigation in a cohesive manner. We submit that we intend to prosecute this

Actions and work with counsel in such a manner to ensure that it is brought to a resolution efficiently.

       12.       We also each understand that, if appointed, we would owe a fiduciary duty to the

Class to provide effective representation and to ensure that Lead Counsel effectively litigates the

Actions. We both understand that if we are appointed as lead plaintiff, we will owe a duty to the

putative Class to provide fair and adequate representation, oversee counsel, and obtain the largest

possible recovery against all culpable parties consistent with good faith and vigorous advocacy.

       13.       We agree that we will share our perspectives, experiences, and resources and will

remain actively involved to ensure the Class is afforded the highest degree of representation possible.

To this end, during our March 18 call, we discussed the importance of joint decision-making and

maintaining communications that will enable each of us to confer, with or without counsel, via

telephone and/or e-mail on short notice to ensure that the R N Croft Financial Group is able to make

timely decisions.

       14.       To fulfill our obligation, we have established procedures for overseeing the progress

of this litigation. To that end, we have agreed that proposed lead counsel will provide us with periodic

status reports and hold regular joint calls to discuss: (i) new developments in the action, (ii) all

significant decisions concerning the prosecution of the case, (iii) litigation and settlement strategies,

(iv) significant pleadings and briefs, (v) important discovery issues, (vi) attorney and expert work

being performed, and (vii) any other issues bearing on the effective and efficient prosecution of this

matter. Further, we agreed that the parties will make themselves available for any appearances,

depositions, and other necessary meetings to facilitate the prosecution of the Actions.

                                                    4
    Case: 1:19-cv-01741 Document #: 25-2 Filed: 03/19/19 Page 6 of 8 PageID #:527




          15.   We have communicated our directive that the Actions be prosecuted efficiently and

without duplication of work to our counsel and are confident they understand our mandate in this

regard.

          16.   We do not anticipate that any disagreements will arise in the process of making these

decisions and agree that we will make good faith efforts to reach a consensus with respect to all

decisions arising out of the Actions. However, in the unlikely event that a disagreement arises, we

agree to present our respective views to a qualified independent arbitrator who has previously served

as a state or federal judge and to be bound by any decisions made by the arbitrator.

          17.   During the March 18 call, we also discussed the fact that we had retained highly-

qualified counsel to serve as Lead Counsel and that we would work with counsel to ensure that the

case progresses expeditiously and efficiently to bring about a fair resolution to the Actions. We are

familiar with the experience, resources, and successes of our proposed Lead Counsel, Levi &

Korsinsky. We are aware that Levi & Korsinsky is an accomplished law firm with a history of

achieving successful recoveries on behalf of defrauded investors such as ourselves. Through our

oversight, we believe Levi & Korsinsky will vigorously prosecute this Action in a cost-effective

manner and in the best interests of all members of the putative Class.

          18.   We hereby reaffirm our commitment to satisfying the fiduciary duties that we will

owe to the Class if appointed as Lead Plaintiff, including conferring with counsel regarding litigation

strategy, attending court proceedings and depositions, if necessary, and reviewing documents,

pleadings, and motions in this Action. Our main goal is obtaining the largest recovery possible for

the Class.




                                                   5
   Case: 1:19-cv-01741 Document #: 25-2 Filed: 03/19/19 Page 7 of 8 PageID #:528



           I, Robert Landry, declare, pursuant to 28 U.S.C. §1746, under the penalty of perjury that the
foregoing is true and correct.

          Executed this 19th day of March 2019.



Signed:



 NAME: Robert Landry
    Case: 1:19-cv-01741 Document #: 25-2 Filed: 03/19/19 Page 8 of 8 PageID #:529




       I, Kenneth Mulders, Chief Compliance Officer of R N Croft Financial Group Inc. declare,

pursuant to 28 U.S.C. §1746, under the penalty of perjury that the foregoing is true and correct.

       Executed this 18th day of March 2019.
                                                      Kenneth Mulders, PM,CCO & COO
                                                      R N Croft Financial Group Inc.

                                                      __________________________________




                                                  7
